Name: Decision (EU) 2015/32 of the European Central Bank of 29 December 2014 concerning derogations that may be granted under Regulation (EU) No 1073/2013 concerning statistics on the assets and liabilities of investment funds (ECB/2013/38) (ECB/2014/62)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  monetary economics;  European Union law;  information technology and data processing;  financial institutions and credit;  free movement of capital
 Date Published: 2015-01-09

 9.1.2015 EN Official Journal of the European Union L 5/17 DECISION (EU) 2015/32 OF THE EUROPEAN CENTRAL BANK of 29 December 2014 concerning derogations that may be granted under Regulation (EU) No 1073/2013 concerning statistics on the assets and liabilities of investment funds (ECB/2013/38) (recast) (ECB/2014/62) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to Regulation (EU) No 1073/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of investment funds (ECB/2013/38) (1), and in particular Article 8(2) thereof, Whereas: (1) Article 8(2) of Regulation (EU) No 1073/2013 (ECB/2013/38) provides that derogations from statistical reporting requirements may be granted to investment funds (IFs) that are subject to national accounting rules which allow the valuation of their assets less frequently than quarterly. It further provides that the IF categories to which the national central banks (NCBs) have the discretion to grant derogations are to be decided by the Governing Council. (2) Since Decision ECB/2009/4 (2) needs to be substantially amended, it should be recast in the interests of clarity, HAS ADOPTED THIS DECISION: Article 1 Derogations The IF categories in respect of which the NCBs have the discretion to grant derogations pursuant to Article 8(2) of Regulation (EU) No 1073/2013 (ECB/2013/38) are laid down in the Annex to this Decision. The Governing Council shall review these categories at least every three years. Article 2 Repeal 1. Decision ECB/2009/4 is repealed. 2. References to the repealed Decision shall be construed as references to this Decision. Article 3 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 4 Addressees This Decision is addressed to the NCBs of the Member States whose currency is the euro. Done at Frankfurt am Main, 29 December 2014. The President of the ECB Mario DRAGHI (1) OJ L 297, 7.11.2013, p. 73. (2) Decision ECB/2009/4 of 6 March 2009 concerning derogations that may be granted under Regulation (EC) No 958/2007 concerning statistics on the assets and liabilities of investment funds (ECB/2007/8) (OJ L 72, 18.3.2009, p. 21). ANNEX INVESTMENT FUND CATEGORIES FOR WHICH DEROGATIONS MAY BE GRANTED UNDER ARTICLE 8(2) OF REGULATION (EU) No 1073/2013 (ECB/2013/38) Member State Name of IF category Legal act relating to the category Legal act determining the frequency of valuation Frequency of valuation under national legislation Title of legal act Number/date of legal act Relevant provisions Title of legal act Number/date of legal act Relevant provisions France Fonds commun de placement Ã risque (Venture capital mutual funds) Code monÃ ©taire et financier (Monetary and Financial Code) Chapter IV, Section 2, Paragraph 2, L214-28 to L214-32 RÃ ¨glement gÃ ©nÃ ©ral de l'AutoritÃ © des MarchÃ ©s Financiers (General Regulation of the Financial Markets Authority) Book IV, Title II, Article 422-120-13 Biannual France SociÃ ©tÃ ©s civiles de placement immobilier (Real estate investment companies) Code monÃ ©taire et financier (Monetary and Financial Code) Chapter IV, Section 2, Paragraph 4 L214-86 to L214-126 RÃ ¨glement gÃ ©nÃ ©ral de l'AutoritÃ © des MarchÃ ©s Financiers (General Regulation of the Financial Markets Authority) Book IV, Article 422-234 Annual France Organismes de placement collectif immobilier (Real estate collective investment undertakings) Code monÃ ©taire et financier (Monetary and Financial Code) Chapter IV, Section 2, Paragraph 3 L214-33 to L214-85 RÃ ¨glement gÃ ©nÃ ©ral de l'AutoritÃ © des MarchÃ ©s Financiers (General Regulation of the Financial Markets Authority) Book IV, Article 422-186 Biannual Italy Fondi chiusi (Closed funds) Decreto legislativo  Testo unico delle disposizioni in materia di intermediazione finanziaria (Legislative decree  all provisions in the field of financial intermediation) No 58 of 24 February 1998 Part I, Article 1 Part II, Articles 36, 37 and 39 Provvedimento della Banca d'Italia  Regolamento sulla gestione collettiva del risparmio (Act of the Banca d'Italia  Regulation on the collective management of savings) 8 May 2012 Title V, Chapter 1, Section II, paragraph 4.6 Biannual Decreto ministeriale  Regolamento attuativo dell'articolo 37 del Decreto legislativo di 24 febbraio 1998, nr. 58 (Ministerial decree  Regulation implementing Article 37 of Legislative decree No 58 of 24 February 1998) No 228 of 24 May 1999 Chapter II, Article 12 Lithuania Informuotiesiems investuotojams skirti kolektyvinio investavimo subjektai (Collective investment undertakings intended for informed investors) Informuotiesiems investuotojams skirtÃ ³ kolektyvinio investavimo subjektÃ ³ Ã ¯statymas (Law on Collective Investment Undertakings Intended for Informed Investors) No XII-376 of 18 June 2013 Article 2(4) Informuotiesiems investuotojams skirtÃ ³ kolektyvinio investavimo subjektÃ ³ Ã ¯statymas (Law on Collective Investment Undertakings Intended for Informed Investors) No XII-376 of 18 June 2013 Article 31(2) Biannual/annual Portugal Fundos de capital de risco (Venture capital funds) Decreto-Lei (Decree Law) No 375/2007 of 8 November 2007 Article 18 Regulamento da ComissÃ £o do Mercado de Valores MobiliÃ ¡rios (Securities Market Commission Regulation) InstruÃ §Ã £o da ComissÃ £o do Mercado de Valores MobiliÃ ¡rios (Securities Market Commission Guideline) No 1/2008 of 14 February 2008 No 2/2013 of 30 May 2013 Articles 4 and 11 Rule 1 Biannual